Case 8:19-cv-01748-JLS-JDE Document 37 Filed 04/16/21 Page 1 of 2 Page ID #:193



  1
  2
  3                                                                   JS-6
  4
  5
  6
  7
  8
  9
 10                             UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13   CHERYL FREEMAN, an                      Case No.: 8:19-cv-01748-JLS-JDE
      Individual,
 14
                           Plaintiff,
 15                                           ORDER GRANTING JOINT
                           v.                 STIPULATION FOR DISMISSAL
 16                                           WITH PREJUDICE
      GATEWAY MISSION VIEJO INC.,
 17   a California corporation; and Does 1-
      10,
 18                        Defendants.
 19
 20         WHEREAS, Defendant GATEWAY MISSION VIEJO INC. (“Defendant”)
 21   on one hand, and Plaintiff CHERYL FREEMAN (“Plaintiff”), on the other hand,
 22   stipulated, through their respective attorneys of record, pursuant to Federal Rule of
 23   Civil Procedure Rule 41(a), that all claims and demands asserted by Plaintiff in this
 24   action shall be dismissed with prejudice, each party to bear their own costs and
 25   attorney fees; and
 26         IT IS HEREBY ORDERED that all claims and demands asserted by Plaintiff
 27   in this action are hereby dismissed with prejudice.
 28
Case 8:19-cv-01748-JLS-JDE Document 37 Filed 04/16/21 Page 2 of 2 Page ID #:194
